 Case 8:20-cv-02213-CEH-AAS Document 2 Filed 09/21/20 Page 1 of 4 PageID 12




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

YOLANDA HARRIS,

       Plaintiff,

       v.

NATIONAL CREDIT SYSTEMS, INC.,

      Defendant.
_____________________________________/

                     AMENDED NOTICE OF REMOVAL OF ACTION
                    UNDER 28 U.S.C. § 1441(a) – FEDERAL QUESTION

       TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF’S

ATTORNEY:

       PLEASE TAKE NOTICE THAT Defendant National Credit Systems, Inc. (hereinafter,

“NCS” or “Defendant”) hereby removes the above-entitled action originally filed in the

Hillsborough County Court, State of Florida, to the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446 without waiver of any

defenses. In support, Defendant states as follows:

       1.      On or about August 31, 2020, NCS was served with a copy of the Complaint filed

by Plaintiff, Yolanda Harris (“Plaintiff”), in the Hillsborough Court, State of Florida, action

entitled Yolanda Harris v. National Credit Systems, Inc., Hillsborough County Court Case No. 19-

CC-061328. A true and correct copy of Plaintiff’s Complaint (“the State Court Action”) is attached

hereto as Exhibit A.

       2.      The State Court Action indicates that it was filed on November 22, 2019. (See

Exhibit A.)
 Case 8:20-cv-02213-CEH-AAS Document 2 Filed 09/21/20 Page 2 of 4 PageID 13




        3.     Pursuant to 28 U.S.C. § 1331, this court has jurisdiction over the State Court Action

because it raises federal questions. Specifically, Plaintiff alleges that NCS has improperly

attempted to collect monies from her, and has improperly reported amounts on her credit report,

in violation of both the Fair Debt Collection Practices Act, 15 U.S.C.§ 1692 et seq., and the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. All remaining claims are related to these allegations,

and as such, this Honorable Court can exercise supplemental jurisdiction pursuant to 28 U.S.C. §

1367.

        4.     As required by 28 U.S.C. § 1446(b), this Notice of Removal is properly filed within

thirty (30) days of the Receipt of the Summons and Complaint in the State Court Action.

        5.     Venue is proper pursuant to 28 U.S.C. § 1446(a) because Hillsborough County is

in the Middle District of Florida.

        6.     NCS will promptly file a copy of this Notice of Removal with the Clerk of the

Hillsborough County Court, and a copy of this Notice of Removal is being concurrently served

upon the Plaintiff.

                                         CONCLUSION

        WHEREFORE, Removal of the State Court Action is therefore proper under 28 U.S.C.

§§ 1331, 1367, 1441 and 1446.

        Dated this September 20, 2020.

                                              Respectfully submitted,

                                              /s/ Patrick K. Elliott
                                              PATRICK K. ELLIOTT
                                              Florida. Bar Number: 1000970
                                              THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                              100 S. Ashley Drive, Suite 600
                                              Tampa, FL 33602
                                              Direct Dial: (813) 379-3090
                                              Facsimile: (813) 433-5126



                                                -2-
Case 8:20-cv-02213-CEH-AAS Document 2 Filed 09/21/20 Page 3 of 4 PageID 14




                                  Email: elliottp@employmentandconsumerlaw.com
                                  Email: assistant@employmentandconsumerlaw.com
                                  Attorney for Plaintiff




                                   -3-
 Case 8:20-cv-02213-CEH-AAS Document 2 Filed 09/21/20 Page 4 of 4 PageID 15




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 20, 2020, a true and correct copy of the

foregoing will be furnished to the following pro se parties as follows:

       Yolanda Harris
       2517 E 31st Ave Apt B
       Tampa, FL 33610
       Via First Class Mail


                                             /s/ Patrick K. Elliott
                                             PATRICK K. ELLIOTT




                                               -4-
